Case 4:19-cv-01371 Document 33 Filed on 04/30/20 in TXSD Page 1 of 2
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                    April 30, 2020
                                                                                 David J. Bradley, Clerk

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

        AUDIO FIDELITY                 §    CIVIL ACTION NO.
        COMMUNICATIONS                 §    4:19-cv-01371
        CORPORATION d/b/a              §
        WHITLOCK                       §
              Plaintiff,               §
                                       §
                                       §
               vs.                     §    JUDGE CHARLES ESKRIDGE
                                       §
                                       §
        MARC POWER, et al.,            §
                Defendants.            §

                        MEMORANDUM AND ORDER

            Before the Court is a motion to dismiss by Defendants
       pursuant to 12(b)(6) of the Federal Rule of Civil Procedure.
       Dkt 22.
            Plaintiff Audio Fidelity Communications Corporation d/b/a
       Whitlock filed its amended complaint on May 28, 2019. Dkt 11.
       Defendants filed their motion to dismiss over two months later
       on July 23, 2019.
            Rule 15(a)(3) required Defendants to serve their motion by
       June 11, 2019. It provides that a defendant must respond to a
       plaintiff’s amended complaint “within 14 days after service of the
       amended pleading.” A defendant’s “right to interpose a Rule
       12(b) motion is extended or revived accordingly.” Charles Wright
       and Arthur Miller, Federal Practice and Procedure § 1361 (3d ed
       2020).
            Rule 6(b)(1)(B) allows the Court to extend deadlines for
       “good cause” on motion establishing “excusable neglect.” See
       also Charles Wright and Arthur Miller, Federal Practice and Procedure
       § 1165 (4th ed 2020). Defendants make no such showing. They
Case 4:19-cv-01371 Document 33 Filed on 04/30/20 in TXSD Page 2 of 2




       neither sought leave to file a late motion nor replied to explain
       the delay.
           The Court STRIKES the motion to dismiss. Dkt 22.
       Defendants must file their answer within fourteen days of this
       Order.
           To be clear, the Court has not ruled on the legal merits of
       the Defendants’ motion. They may raise those grounds by
       motion for judgment on the pleadings or for summary judgment
       when appropriate and desired if in accord with the Federal Rules
       of Civil Procedure.
           SO ORDERED.

           Signed on April 30, 2020, at Houston, Texas.



                                   Hon. Charles Eskridge
                                   United States District Judge




                                      2
